Name: Commission Regulation (EC) No 1893/97 of 29 September 1997 derogating from Regulation (EC) No 1528/96 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts, price increases and reductions to be applied as regards the taking over of rice by the Greek intervention agency during the 1996/97 marketing year
 Type: Regulation
 Subject Matter: Europe;  distributive trades;  trade policy;  agricultural structures and production;  plant product
 Date Published: nan

 L 267/48 ( EN Official Journal of the European Communities 30 . 9 . 97 COMMISSION REGULATION (EC) No 1893/97 of 29 September 1997 derogating from Regulation (EC) No 1528/96 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts , price increases and reductions to be applied as regards the taking over of rice by the Greek intervention agency during the 1996/97 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding Article 7 ( 1 ) of Regulation (EC) Nc 1528/96, the effective delivery of paddy rice for taking over by the Greek intervention agency during the 1996/97 marketing year must take place by 30 Septembei 1997 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the Europear Communities. It shall apply with effect from 1 September 1997 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice ('), and in particular Article 8 (b) thereof, Whereas the conditions for the taking over of paddy rice by the intervention agencies are laid down by Commis ­ sion Regulation (EC) No 1 528 /96 (2); whereas Article 7 ( 1 ) of that Regulation lays down that effective delivery must take place by 3 1 August of the current marketing year; Whereas, during the 1996/97 marketing year, the Greek intervention agency encountered difficulties in setting up an effective storage , control and reception system for the goods; whereas there were consequently delays in the acceptance of offers submitted and the taking over of de ­ liveries; whereas the difficulties encountered during the 1996/97 marketing year justify granting Greece a deroga ­ tion from the deadline laid down by the abovementioned Article for delivery to the intervention agency; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 September 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 329, 30 . 12 . 1995, p . 18 . 2 OJ L 190 , 31 . 7. 1996, p . 25 .